Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-86
                      Lower Tribunal No. 13-128 SP
                          ________________


                United Automobile Insurance Company,
                             Appellant,

                                     vs.

                   Millennium Radiology, LLC d/b/a
              Millennium Open MRI, a/a/o Lucas Botero,
                              Appellee.


     An Appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.


     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      We reverse and remand consistent with our decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So. 3d 834,

837 (Fla. 3d DCA 2022) (“Millennium’s ‘identity’ is not the same in each of

these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                    2